Citation Nr: 0521793	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).

(The Board notes that the veteran also has an appeal pending 
for service connection for fatigue, headaches, a joint 
disability, a rash, swelling of the feet, a bunion, and 
plantar fasciitis and hyperkeratotic skin lesions of both 
feet, all claimed as due to undiagnosed illness.  Decisions 
on such claims will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which granted service 
connection for PTSD, assigning a 10 percent rating for the 
condition.  The veteran appeals for a higher rating.  In 
December 2003 and October 2004, the veteran testified at 
Travel Board hearings regarding the issue of a higher rating 
for his service-connected PTSD.  Other claims as noted on the 
cover page of this decision will be addressed in a separate 
decision. 


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and an ability to perform 
occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a statement of the case (SOC) in 
April 2003 which informed him of the type of information and 
evidence necessary to establish entitlement to a higher 
rating for PTSD.  In addition, the January 2002 rating 
decision on appeal provided information regarding why a 
higher initial rating for PTSD was not assigned.

With regard to elements (2) and (3), the Board notes that a 
VCAA notice letter dated in October 2003 notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the October 2003 letter informed the veteran as to the 
specific records or evidence that was needed to support the 
claim, and also provided details regarding how to submit such 
evidence to VA.  He was informed that he should submit 
additional medical evidence which was pertinent to his 
appeal.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the April 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination has been provided which addresses 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  The appellant provided testimony regarding the 
claim at Travel Board hearings in December 2003 and October 
2004.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its duties to the veteran as set forth in 
the VCAA.

II.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating of 10 percent is assigned for PTSD when it results 
in occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted when PTSD 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In a January 2002 decision, the RO granted service connection 
for PTSD, effective January 2, 2001.  A 10 percent rating was 
assigned for the condition.  The veteran seeks a higher 
rating for the condition.
In December 2001, the veteran was given a VA PTSD 
examination.  The examiner reviewed the veteran's history in 
detail.  It was noted that he had no history of psychiatric 
hospitalizations, and was not currently taking any 
psychotrophic medication or attending any outpatient 
psychiatric clinic.  He was currently living alone and had 
never married and never had any children.  He reported that 
he was currently working as a manager of a tobacco company.  
He had been working full-time for the past three years, and 
said he got along well in his job and had no problems related 
to anger.  He said he got along well with the people in his 
job, and he had also worked part-time at a clothing store.  
He reported that he was usually an outgoing and friendly 
person, and had a girlfriend for the previous three months.  
He had no history of legal problems.  

Subjectively, he reported that he slept five or six hours a 
night.  He said he experienced a dream approximately once a 
month about the Gulf War in which he saw dead bodies and 
flying helicopters, but in spite of this dream he was able to 
function well on his job and had good relations with the 
people on his job.  He denied problems with anger or 
hostility, and also denied hearing voices, feeling depressed, 
or having homicidal or suicidal ideations.  

On objective examination, his mood was euthymic and he was 
very mildly anxious.  There was no looseness of association.  
He denied auditory and visual hallucinations, and was not 
suicidal or assaultive.  He was friendly and cooperative and 
related well to the examiner.  He had good eye contact.  His 
short-term and long-term memory were fair.  His intelligence 
was average, and his judgment and insight were fair.  The 
examiner's diagnosis was PTSD, with stressors related to his 
experiences in the Gulf War.  A Global Assessment of 
Functioning (GAF) score of 90 was assigned.  The examiner 
concluded that the veteran had mild symptoms of PTSD in the 
form of nightmares and some sleep disturbance, but was 
functioning fairly well in his job and had good social 
relationships.  

In October 2003, the veteran testified at a Travel Board 
hearing.  He reported that he had been experiencing dreams 
once or twice a week that had recently become worse.  He said 
these dreams were triggered by the Iraq war and that he was 
also suffering from flashbacks and intrusive memories.  He 
indicated that he preferred not to be around groups of people 
and tended to avoid war stimuli.  He said he had difficulty 
trusting people outside of his family.  He reported no 
problems with anger or his temper.  He said he tried to avoid 
conversations about the Gulf War, and indicated that he had 
not received any psychiatric treatment for PTSD.  He further 
indicated that he was forgetful sometimes, and had to write 
things down to remember them.  

Private medical records from 2004 note findings of 
depression.

VA outpatient treatment records dated in 2004 show the 
veteran experiencing dreams of the Gulf War in July.  There 
was no depression or suicidal or homicidal ideation.  In 
September, he reported more dreams about the Gulf War.  These 
dreams involved replaying his living conditions, seeing dead 
bodies, and having to put on a gas mask.  These occurred 
approximately twice a week, and he said he could hear people 
getting killed.  He denied anxiety, but reported bouts of 
depression during the week.  He reported a hyperstartle 
response and said he had night sweats.  He indicated that he 
watched a lot of news coverage of the Iraq war.  He said he 
had experienced improved sleep after taking prescribed 
medication and had a euthymic mood with full range affect and 
cogent thoughts.  No delusions were noted, and there were no 
hallucinations or suicidal or homicidal ideation.  Insight 
and judgment were fair/good.  PTSD was assessed.  

In October 2004, he reported recurring dreams of the Gulf War 
which had increased to three or four times a week.  He said 
he saw dead bodies in the desert and thought about this 
sometimes.  He reported watching news coverage of the war 
three or four hours each night, and was ambivalent about 
having served in the Gulf War.  His speech was rapid in rate 
but normal in tone and volume.  His mood was anxious and his 
affect constricted.  His thought process was linear.  There 
were no delusions, hallucinations, or suicidal or homicidal 
ideation.  Insight and judgment were fair.  He was assessed 
with mild PTSD, and given a GAF score of 65.  Later records 
from October 2004 show similar symptoms with the veteran 
indicating that he was doing alright with no major changes in 
his symptoms.  He said he was not as depressed and had 
improved sleep, and primarily wanted assurance that he was 
not the only one suffering from PTSD.  He said he did not 
need regular follow-up.  A GAF score of 65 was assigned 
again.

In October 2004, the veteran again testified at a Travel 
Board hearing.  He submitted private medical records at the 
hearing along with a waiver.  He indicated that additional VA 
outpatient treatment records would be submitted, and these 
were later received by the Board.  He said that currently he 
was experiencing an increase in his dreams about the Gulf 
War.  These dreams involved seeing tankers and dead bodies 
and other things he saw during his military service.  He 
reported that he had begun receiving psychiatric treatment in 
July and had gone to a couple of psychiatric appointments.  
He said he was given a prescription to help with depression 
and sleep.  He indicated that he had dreams approximately 
four times a week and woke up with night sweats.  It was 
reported that the current war upset him and caused him 
difficulty in dealing with his own war experiences.  He 
stated that he occasionally experienced memory loss.  

The veteran reported that he currently worked in marketing 
for a tobacco company and had been there for six years.  He 
reported no problems with his job and said he lived alone in 
a townhome he was renting.  

Upon consideration of the above evidence, the Board finds 
that a rating in excess of 10 percent for service-connected 
PTSD is not warranted.  VA examination and outpatient 
treatment records show that the veteran experiences symptoms 
which include nightmares, flashbacks, intrusive thoughts, 
occasional memory loss, and avoidance of war stimuli.  
However, there is insufficient evidence that such symptoms 
interfere with his occupational and social functioning such 
that a rating higher than 10 percent is warranted.  The 
evidence shows that he has been employed with a tobacco 
company for the previous six years, and it is not shown that 
his PTSD has resulted in lost time from work or reduction in 
work efficiency (a critical factor, in that the VA rating 
schedule in based on impairment of industrial adaptability).  
The veteran has indicated that he has no problems with his 
job.  Socially he is reported as living alone and preferring 
to avoid people.  The VA examiner indicated that he was 
functioning fairly well in his job and had good social 
relationships after he indicated that he had a girlfriend and 
got along with his co-workers during his examination.  The 
Board finds that this examination demonstrates that the 
manifestations of the veteran's psychiatric disorder do not 
warrant the assignment of a higher rating.

The Board has reviewed the veteran's GAF scores.  It is 
important to note that, as stated by the Court, a GAF score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  In 2001, the 
veteran was assigned a GAF score of 90.  A score of 81 to 90 
is indicated where there are, "Absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members)."  Id.  

In 2004, the veteran was assigned a GAF score of 65 on two 
occasions.  A score of 61-70 is indicated where there are, 
"Some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  The Board 
finds that these scores suggest mild impairment associated 
with PTSD, as indicated by the VA examiner, and are 
insufficient to justify a rating in excess of 10 percent in 
the absence of a showing that PTSD symptoms produce a higher 
level of occupational and social impairment than is presently 
shown.  Simply stated, the examiner's opinion, reflected in 
the assigned GAF scores, do not provide a basis for a higher 
rating during any period of the veteran's appeal.

While the Board appreciates the difficulties caused by the 
veteran's PTSD symptoms, the weight of the evidence 
establishes that his PTSD produces no more than occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, as required 
for the current 10 percent rating.  Few of the symptoms 
listed in the criteria for a 30 percent rating are shown, nor 
is it demonstrated that PTSD results in the 30 percent rating 
requirement of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  
The preponderance of the evidence is against a higher initial 
rating.  Consequently, the currently assigned 10 percent 
rating for PTSD is appropriate.  38 C.F.R. § 4.7.

The Board notes this is an initial rating case, on the 
granting of service connection, and thus the Board must 
consider whether "staged ratings" (i.e., different percentage 
ratings for different periods of time, based on the facts 
found) are warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Upon review of the record before it, the Board finds 
"staged ratings" to be inapplicable here, as the evidence 
does not support an evaluation higher than 10 percent for the 
veteran's PTSD since the time service connection became 
effective.

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
PTSD.  Thus the benefit-of-the-doubt rule is not for 
application, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       



ORDER

A rating higher than 10 percent for PTSD is denied.



			
              STEVEN L. COHN                               
MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


